Case 1:19-cv-06406-LLS Document 2 Filed 07/09/19 Page 1 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the N Y
istrict of

Honad 19 cy 6406

Case No.
(to Be filled in by the Clerk's Office) /
Plaintiffs)

)
(Write the full name of each plaintiff who is filing this complaint.

if the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional
page with the full list of names.)

le Ind.

Defendant(s)
(Write the full name of each defendant who is being sued If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

   
 
 

  

     

 

D

G OG y

 

Jury Trial: (check one) [| Yes 0

 

 

ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. Name TS AC. M ti
Street Address a7] A 5 £ >t)

City and County
State and Zip Code
Telephone Number q

E-mail Address Saute

B. The Defendant(s)

 

 

 

   

 

 

 

 

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

 

 

 
Case 1:19-cv-06406-LLS Document 2 Filed 07/09/19 Page 2 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

Defendant No. 2

Name

 

Job or Title (i town)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mai! Address (if town)

 

Defendant No. 4

Name

 

Job or Title @f known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

 

 

 
Case 1:19-cv-06406-LLS Document 2 Filed 07/09/19 Page 3 of 6

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

 

i. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the

parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be 2citizen of the same State as any plaintiff.

 

What is the basis for federal court jurisdiction? /check all that apply)
[Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. if the Basis for Jurisdiction Is Diversity of Citizenship

  
 

 

  

 

1. The Plaintiff(s)
a. If the plaintiff is an USA
The plaintiff, (name) OAL , is a citizen of the
State! of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , 1s mcorporated

 

under the laws of the State of (name)

and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same "erm for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

(foreign nation)

 

 

 

 

 
 

Case 1:19-cv-06406-LLS Document 2 Filed 07/09/19 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporatign (
The defendant, (ame) AQ a ; is incorporated under *
the laws of the State of (name) : a , and has its

 

principal place of business in the State of (name) .
Or is incorporated under the laws of (foreign nation) ~, n=
and has its principal place of business in (name) | C4 / [

 

 

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

 

3. The Amount in Controversy

The amount in controversy—the amount a plaintiff claims the defendant owes or the amount at

abd loccadr RUG MNS ale Tk | rh fs (

Ny soto Caml hd ny J th aN Noort a
moans of "lis | quer (Wee ee Ong
Il. ent im
Ay
Ailagestbe sree ai eli 4 Cog We date brises Bid
cin sncait lain ne A of the “we . Do not make legal argumenits. tate as briefly as mh Pe c
facts showing that each plaintiff is entitled to the damages or other relief squght. State how each defendant w; OG
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including Suite
the dates and ne of that involvement or conduct. If more than one cla iS pie number wept ye ani

Gleb «ce Lee Sita SCS CBT Abt (Tet
‘ore Ee ga lpn

\ seat NOE Nila C) V4K we 08 KO Pt ‘

ete (\ip eect BUFR a epee ay

State briefly i wisely what damages or other relief the plaintiff asks le court to order. Do‘hot make legal “an
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include (
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any a

ro punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual is

  
 

   

me iis money damages.

if = wally Pa

   

 

 

 
 

Case 1:19-cv-06406-LLS Document 2 Filed 07/09/19 Page 5 of 6

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is suppafted by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.
A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

  
 
  

Signature of Plaintiff

Pepe AS A | J A f
Printed Name of Plaintiff Yt f (Al [ | io fi LP

a XC? CU

 

 

 

 

  

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

 

 

 

 

 

State and Zip Code

 

Telephone Number
E-mail] Address

 

 

 
 

 

Case 1:19-cv-06406-LLS Document 2 Fifed 07/09/1

9 Page 6 of 6

 

 
